Exhibit 99.1 Triple-S Management Corporation 1441 F.D. Roosevelt Ave. San Juan, PR 00920 www.triplesmanagement.com FOR FURTHER INFORMATION: AT THE COMPANY: INVESTOR RELATIONS: Alan Cohen Kathy Waller Chief Marketing & Communications Officer AllWays Communicate, LLC (787) 706-2570 (312) 543-6708 Triple-S Management Corporation Reports Results for First Quarter 2013 SAN JUAN, Puerto Rico, May 1, 2013 – Triple-S Management Corporation (NYSE:GTS), the leading managed care company in Puerto Rico, today announced consolidated revenues of $592.0 million and consolidated operating income of $22.7 million for the three months ended March 31, 2013.Net income was $17.2 million, or $0.61 per diluted share. First Quarter Consolidated Highlights · Total consolidated operating revenues were $589.6 million; · Consolidated operating income was $22.7 million; · Consolidated loss ratio was 82.2%; · Medical loss ratio (MLR) was 85.7%; · Managed Care member month enrollment decreased 0.7%; · Medicare member month enrollment decreased 2.4%. Commenting on the period’s results, Ramón M. Ruiz-Comas, President and Chief Executive Officer of Triple-S Management Corporation, said, “We are pleased with our overall performance, and more specifically, that the measures implemented last year in the Medicare Advantage (MA) business are beginning to have a positive impact in the first quarter of 2013. Of particular note is the substantial improvement in the Managed Care MLR, which fell by 480 basis points year over year, and with reductions in the three segments, Commercial, MA and stand-alone PDP.” Ruiz-Comas continued, “While we generated better-than-anticipated earnings in the period, as we are only one quarter into the year, we have elected to maintain our full-year guidance. We believe that this posture is prudent until we have additional data further into 2013 on utilization and other trends in our MA and commercial businesses, and feel confident that the improvement in overall performance is sustainable. Moreover, with Easter coming early this year, it is possible that we could see some member utilization shift into the second quarter since doctor visits and procedures are often postponed during holiday periods.” Triple-S Management Corporation Add 2 Selected Quarterly Details · Pro Forma Net Income was $15.6 million, or $0.55 Per Diluted Share.Weighted average shares outstanding were 28.4 million.This compares with pro forma net income of $6.1 million, or $0.21 per diluted share, in the corresponding quarter of 2012, based on weighted average shares outstanding of 28.5 million. · Consolidated Premiums Increased 0.5%, to $550.0 Million.Theincrease was principally due to increased sales in the Life Insurance segment and an increase in earned premiums in the Property and Casualty segment, partially offset by lower Managed Care premiums.The decrease in Managed Care premiums results from lower Commercial and Medicare member month enrollment. · Managed Care Membership.Our Managed Care membership decreased by 1.7% year over year, reflecting lower enrollment across all sectors.Medicare membership decreased 5.2% year over year, to 113,821.Fully-insured Commercial membership and Medicaid ASO enrollment decreased 4.8% and 0.2% year over year, respectively. · Managed Care MLR Decreased 480 Basis Points, to 85.7%.The decreasedMLR reflects lower utilization and cost trends across all sectors.At 83.1%, the Medicare MLR reflects an improvement of 790 basis points, resulting from lower cost and utilization trends and favorable prior-period reserve developments.The 100-basis-point improvement in the Commercial MLR is due to favorable prior-period reserve developments. · Consolidated Loss Ratio Decreased 470 Basis Points, to 82.2%.The lower consolidated loss ratio mainly reflects the 480-basis-point improvement in the Managed Care MLR.The Property and Casualty loss ratio improved by 670-basis- points, while the loss ratio of the Life Insurance segment experienced a 350-basis-point increase. · Consolidated Operating Expense Ratio Rose 210 Basis Points, to 19.9%.The higher consolidated operating expense ratio is mostly due to special technology initiatives and expenses related to the reorganization of the Medicare business. · Consolidated Operating Income Increased 155.1%, to $22.7 Million.The increase primarily reflects the effect of the decreased MLR in the Managed Care segment. · Consolidated Operating Income Margin Was 3.9%. The 230-basis-point improvement in the consolidated operatingmargin is primarily the result of the increased profitability in our Managed Care and Property and Casualty Insurance segments. · Consolidated Effective Tax Rate Was 24.2%.The higher effective tax rate reflects the increase in taxable income in the Managed Care segment, which operates at a higher effective tax rate.The consolidated income tax expense increased by $3.9 million, or 243.8%, during this quarter. Triple-S Management Corporation Add 3 Pro Forma Net Income (Unaudited) Three months ended March 31, (dollar amounts in millions) Net income $ $ Less pro forma adjustment: Net realized investment gains, net of tax Pro forma net income $ $ Diluted pro forma net income per share $ $ Segment Performance Triple-S Management operates in three segments: 1) Managed Care, 2) Life Insurance, and 3) Property and Casualty Insurance.Management evaluates performance based primarily on the operating revenues and operating income of each segment.Operating revenues include premiums earned, net, administrative service fees and net investment income.Operating costs include claims incurred and operating expenses.The Company calculates operating income or loss as operating revenues minus operating expenses.Operating margin is defined as operating income or loss divided by operating revenues. Triple-S Management Corporation Add 4 (Unaudited) Three months ended March 31, (dollar amounts in millions) Percentage Change Premiums earned, net: Managed Care: Commercial $ $ %) Medicare % Total Managed Care %) Life Insurance % Property and Casualty % Other ) ) % Consolidated premiums earned, net $ $ % Operating revenues: Managed Care $ $ %) Life Insurance % Property and Casualty % Other ) ) % Consolidated operating revenues $ $ % Operating income: Managed Care $ $ % Life Insurance %) Property and Casualty ) % Other ) ) %) Consolidated operating income $ $ % Operating margin: Managed Care % % bp Life Insurance % % -180 bp Property and Casualty % %) bp Consolidated % % bp Depreciation and amortization expense $ $ % Triple-S Management Corporation Add 5 Managed Care Additional Data Three months ended March 31, (Unaudited) Member months enrollment: Commercial: Fully-insured Self-insured Total Commercial Medicare: Medicare Advantage Stand-alone PDP Total Medicare Medicaid - Self-insured Total member months Claim liabilities (in millions) $ $
